                   IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA



DANIEL MCCOOK BREWER,
                            Plaintiff,          Case No. 3:18-cv-00170-TMB
              v.
LOUIS DEJOY, POSTMASTER
GENERAL, UNITED STATES POSTAL
SERVICE,
                           Defendant.


           ORDER ON MOTION TO COMPEL DISCOVERY [DKT. 49]

       The matter comes before the Court on Plaintiff Daniel McCook Brewer’s

“Motion to Compel Production of Discovery Material (the “Motion”). 1 Defendant

Louis Dejoy, Postmaster, United States Post Office (“Defendant” or “USPS”),

opposes the Motion. 2 Mr. Brewer filed a Reply in support of his Motion. 3 The matter

is fully briefed and ready for decision, and the Court finds the matter suitable for

disposition without oral argument. For the reasons discussed below, Mr. Brewer’s

Motion to Compel Discovery at Docket 49 is DENIED.

                                  Procedural History

       On July 23, 2018, Mr. Brewer filed a Complaint against Defendant alleging

violations of the “Civil Rights Act, FMLA, HIPAA, and statutes against lies in



1 Dkt. 49 (Motion).
2 Dkt. 50 (Opposition).
3 Dkt. 53 (Reply).




        Case 3:18-cv-00170-TMB Document 61 Filed 08/02/21 Page 1 of 12
Government documents, fraud, Aiding/Abetting felons, sedition, Dereliction of

duty, Discrimination, Moral Repugnance, Malignment.” 4 It appears Mr. Brewer was

terminated from USPS in November 2013, and he lodged administrative

complaints with USPS, the Office of Workers’ Compensation Programs (“OWCP”),

the Equal Employment Opportunity Commission (“EEOC”), and the Office of

Federal Operations (“OFO”) for employment discrimination and workers’

compensation regarding whether his absence from work qualified under the Family

and Medical Leave Act (“FLMA”) or whether his injury qualified for workers’

compensation. 5 The record indicates that his claims were dismissed by a Final

Agency Decision finding of no discrimination. 6

       Upon screening the Complaint under 28 U.S.C. § 1915(e)(2), the Court

issued an Order to Show Cause. 7 The Court advised Mr. Brewer that

42 U.S.C. § 2000e, i.e. Title VII, is the exclusive remedy for his employment

discrimination claims and that his case would be reviewed solely under federal

discrimination law. 8 The Court emphasized that a plaintiff generally cannot sue the

federal government unless the government has expressly waived sovereign




4 Dkt. 1 at 3 (Complaint); see also Dkts. 11 (Order Denying Motion for Appointment of
Volunteer Counsel); 43 (Order Denying Joinder).
5 Dkts. 1-2; 1-3; 1-4; 1-5; 1-6; 1-7; 1-8; 1-9; 1-10 (Exhibits).
6 Dkt. 1-9 at 1.
7 Dkt. 7 (Order to Show Cause).
8 Id. at 3.


3:18-cv-00170-TMB, Brewer v. Brennan, et al.
Order on Motion to Compel Discovery
Page 2 of 12
        Case 3:18-cv-00170-TMB Document 61 Filed 08/02/21 Page 2 of 12
immunity. 9 Based on Mr. Brewer’s list of claims, only his employment

discrimination     claim    could     proceed   because     the    relevant    statute,

28 U.S.C. § 2000e-16(c), offers an express waiver of sovereign immunity. 10

       Defendant filed an answer on February 19, 2019, and asserted, among other

things, that Mr. Brewer failed to state a claim upon which relief can be granted and

asked that the Court dismiss the Complaint and enter judgment in its favor. 11

       On February 28, 2019, the Court entered an initial case Scheduling and

Planning Order, which was subsequently adjusted multiple times after the Court

granted extensions stemming in part from safety and logistical challenges caused

by the COVID-19 pandemic. 12 An updated Scheduling and Planning Order was

entered on September 25, 2020. 13 The Scheduling and Planning Order stated

unequivocally that:

       (1) Fact discovery shall be completed on or before January 26, 2021;
       (2) Expert witness discovery (including depositions) shall be
           completed by February 25, 2021; and
       (3) Absent good cause, [the] date for completion of all discovery
           should be no later than February 25, 2021. 14




9 See id. n.8 & 9; see also United States v. Dalm, 494 U.S. 596, 608 (1990); Chadd v.
United States, 794 F.3d 1104, 1108 (9th Cir. 2015).
10 Dkt. 7 at 3.
11 Dkt. 13 (Answer).
12 See Dkts. 14 (Initial Case Scheduling & Planning Order); 16, 22, 25, 29 (Motions for

Extension of Time); 18, 30 (Orders Granting Extension).
13 Dkt. 44 (Updated Scheduling & Planning Order).
14 Id. at 4–5


3:18-cv-00170-TMB, Brewer v. Brennan, et al.
Order on Motion to Compel Discovery
Page 3 of 12
        Case 3:18-cv-00170-TMB Document 61 Filed 08/02/21 Page 3 of 12
The Court denied without prejudice a subsequent joint request for an extension of

time seeking, among other things, to extend the close of discovery until March 5,

2021. 15

                             Motion to Compel Discovery

       On March 12, 2021, Mr. Brewer filed a Motion to Compel Discovery. 16 In his

Motion, Mr. Brewer asks the Court to compel Defendant to produce all documents

and correspondence relating to Mr. Brewer and his case. 17 He contends that his

requests for production of discovery materials were timely made, before the

February 25, 2021, close of discovery date, and that defense counsel delayed in

responding to Mr. Brewer’s requests. 18 Mr. Brewer acknowledges that he was told

by defense counsel that Defendant “had produced all materials regarding this

case” to Mr. Brewer and attaches email correspondence to that effect. 19

       Defendant opposes the Motion to Compel, arguing that: (1) the Motion is

untimely, and (2) the Motion is unnecessary because Defendant already produced

everything in its possession. 20 First, Defendant notes that although Mr. Brewer’s

discovery request was not received until February 19, 2021—after the January 26,

2021, close of fact discovery—Defendant nevertheless provided Mr. Brewer with



15 Dkt. 48 (Order Denying Extension) (“The parties provide no explanation or justification
for the requested delay and have not made a showing of good cause.”).
16 Dkt. 49.
17 Id. at 2–5.
18 See id. at 1–4.
19 Id. at 2, 6–9.
20 Dkt. 50 at 2–3.


3:18-cv-00170-TMB, Brewer v. Brennan, et al.
Order on Motion to Compel Discovery
Page 4 of 12
           Case 3:18-cv-00170-TMB Document 61 Filed 08/02/21 Page 4 of 12
a copy of Mr. Brewer’s deposition. 21 Additionally, Defendant states it notified

Mr. Brewer that “all discoverable materials in Defendant’s possession relating to

this case, totaling 814 pages, had already been provided to [Mr. Brewer].” 22

       Defendant also argues that even if the Court considered the Motion to be

timely filed, Mr. Brewer’s “request that the Court compel Defendant to produce

‘everything’ in Defendant’s possession and ‘all discovery material’ still does not

demonstrate any deficiency in the materials produced by Defendant to date.” 23

Defendant contends that because it already produced all discovery materials in

this case, and Mr. Brewer failed to “‘describe with reasonable particularity each

item or category of items’ he is seeking that has not already been produced,”

Mr. Brewer’s Motion must be denied. 24

       In reply, Mr. Brewer contends that his Motion is timely made because he

made it known in his previously-filed documents and in his deposition that he

“require[d] all documents [Defendant] has about [Mr. Brewer], to [Mr. Brewer], and

whether to [Mr. Brewer] originally or not.” 25 Mr. Brewer notes that the Scheduling

and Planning Order states the “date for completion of all Discovery shall be no

later than February 25, 2021,” and argues that the Scheduling and Planning Order

is confusing and misleading, in part because the Order distinguishes between the


21 Id. at 2.
22 Id.
23 Id. at 2–3 (quoting Dkt. 49 at 2).
24 Id. at 3 (alteration omitted) (quoting Fed. R. Civ. P. 34(b)(1)(A)).
25 Dkt. 53 at 1.


3:18-cv-00170-TMB, Brewer v. Brennan, et al.
Order on Motion to Compel Discovery
Page 5 of 12
        Case 3:18-cv-00170-TMB Document 61 Filed 08/02/21 Page 5 of 12
close of fact discovery and the close of all discovery. 26 Accordingly, Mr. Brewer

states he anticipated Defendant “might have some [d]epositions held almost up to

that date of Feb[ruary] 25, 2021” and knew he needed to “request all [d]iscovery

material if [Defendant] had not yet produced it,” including all depositions.” 27 Mr.

Brewer also argues that defense counsel did not allow him sufficient time to review,

ask questions, or provide input regarding the Scheduling and Planning Order. 28

       Mr. Brewer argues he, rather than Defendant, should be allowed to

determine “what is an[d] what is not relevant to this case” and “what is and what is

not evidence of [d]iscrimination against [Mr. Brewer].” 29 Mr. Brewer argues his

request for “ all discovery material’” is not deficient. 30 Mr. Brewer specifically states

that he requires from Defendant his “TACS” 31 for the period he worked as a

“Casual Letter Carrier in Wasilla[.]” 32

       Mr. Brewer attaches various exhibits to his Reply, including (1) “pages from

an 8-22-14 investigative file compiled by USPS in the [Equal Employment

opportunity Commission (“EEOC”)] process”; (2) email correspondence between


26 Id. at 2, 4–5 (emphasis in original and added).
27 Id.
28 Id. at 2–3, 5–6.
29 Id. at 3, 10.
30 Id. at 11–12.
31 TACS appears to stand for “Time and Attendance Collection System,” a system used

by USPS “to capture the number of workhours employees spend working in various
Postal Service operations.” See United States Postal Service: Office of Inspector General,
https://www.uspsoig.gov/document/timecard-
administration#:~:text=The%20Postal%20Service%20uses%20the,badge%20reader%2
0at%20the%20facility (last visited July 30, 2021).
32 Dkt. 53 at 3–4.


3:18-cv-00170-TMB, Brewer v. Brennan, et al.
Order on Motion to Compel Discovery
Page 6 of 12
        Case 3:18-cv-00170-TMB Document 61 Filed 08/02/21 Page 6 of 12
Mr. Brewer and defense counsel; and (3) an EEOC decision from the New York

District Office, seemingly including Mr. Brewer in a class action against

Defendant. 33

                                   Statement of Law

       Federal Rule of Civil Procedure (“Rule”) 26(b)(1) defines the scope of

discovery as follows:

              Parties may obtain discovery regarding any
              nonprivileged matter that is relevant to any party’s claim
              or defense and proportional to the needs of the case,
              considering the importance of the issues at stake in the
              action, the amount in controversy, the parties’ relative
              access to relevant information, the parties’ resources, the
              importance of the discovery in resolving the issues, and
              whether the burden or expense of the proposed
              discovery outweighs its likely benefit. Information within
              this scope of discovery need not be admissible in
              evidence to be discoverable.

       Relevant evidence is defined as evidence having “any tendency to make a

fact more or less probable than it would be without the evidence” and “the fact is

of consequence in determining the action.” 34 “[E]ven if evidence is discoverable

and relevant under Rules 34, 33, and 26,” “discovery must be ‘proportional to the




33Dkts. 53-1; 53-2; 53-3 (Exhibits).
34Fed. R. Evid. 401; Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978);
Basargin v. State Farm Mut. Auto. Ins. Co., No. 3:16-cv-00031, 2017 WL 8677339, at *1
(D. Alaska Feb. 21, 2017).

3:18-cv-00170-TMB, Brewer v. Brennan, et al.
Order on Motion to Compel Discovery
Page 7 of 12
        Case 3:18-cv-00170-TMB Document 61 Filed 08/02/21 Page 7 of 12
needs of the case.’” 35 Further, although vested with broad discretion to permit or

deny discovery, 36 a court must limit discovery if it determines that:

       (i) the discovery sought is unreasonably cumulative or duplicative, or
       can be obtained from some other source that is more convenient, less
       burdensome, or less expensive;
       (ii) the party seeking discovery has had ample opportunity to obtain
       the information by discovery in the action; or
       (iii) the proposed discovery is outside the scope permitted by Rule
       26(b)(1). 37

       If a party fails to make disclosures or cooperate in discovery, and if after the

parties have met and conferred in good faith in an attempt to resolve the dispute,

a requesting party may move to compel discovery. 38 Specifically, under

Rule 37(a)(3), a party may move to compel discovery if another party “fails to make

a disclosure required by Rule 26(a)[.]” 39 The party seeking to compel discovery

has the burden to show that the discovery sought is relevant, 40 whereas the party

opposing discovery has the burden of showing such discovery is not warranted. 41




35 Basargin, No. 3:16-cv-00031, 2017 WL 8677339, at *1 (quoting Fed. R. Civ. P. 26(b)(1))
(other quotation marks and citations omitted).
36 Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002) (internal quotation marks and

alterations omitted); see also Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024,
1047 n.16 (9th Cir. 2016).
37 Fed. R. Civ. P. 26(b)(2)(C)(i)–(iii) (emphasis added).
38 Fed. R. Civ. P. 37(a)(1); D. Alaska L. Civ. R. 37.1.
39 Fed. R. Civ. P. 37(b)(2)(A)(v).
40 La. Pac. Corp. v. Money Mkt. 1 Inst. Inv. Dealer, 285 F.R.D. 481, 485 (N.D. Cal. 2012)

(citing Soto v. City of Concord, 162 F.R.D. 603, 610 (N.D. Cal. 1995)).
41 Id. (citing DIRECTV, Inc. v. Trone, 209 F.R.D. 455, 458 (C.D. Cal. 2002)).


3:18-cv-00170-TMB, Brewer v. Brennan, et al.
Order on Motion to Compel Discovery
Page 8 of 12
        Case 3:18-cv-00170-TMB Document 61 Filed 08/02/21 Page 8 of 12
       Additionally,     “[a]   party    may     not   unduly     delay     in   moving

to compel discovery.” 42 “Untimeliness is sufficient ground, standing alone, to deny

a discovery motion.” 43

                                        Discussion

       After consideration of the record and the Parties’ filings, Mr. Brewer’s Motion

to Compel Discovery is DENIED.

       The Court first addresses Mr. Brewer’s confusion regarding discovery

deadlines in the Scheduling and Planning Order. The Court notes that discovery

typically has two separate phases: “fact discovery” and “expert discovery.” Fact

discovery is the initial period during discovery in which the parties “[i]nspect[] [their]

opponent’s materials or obtain[] or access[] data or information”; fact discovery “is

explicitly    governed     by Federal     Rule   of    Civil   Procedure     34.” 44   By

contrast, expert discovery is the period of time during which the parties exchange

information about experts, and specifically refers to “the disclosures, information

and depositions referred to in Federal Rule of Civil Procedure 26(a)(2) and

(b)(4).” 45




42 V5 Tech. v. Switch, Ltd., 332 F.R.D. 356, 360 (D. Nev. 2019).
43  KST Data, Inc. v. DXC Tech. Co., 344 F. Supp. 3d 1132, 1136 n.1 (C.D. Cal.
2018) (citation and internal quotation marks omitted).
44 Finjan, LLC v. Qualys Inc., No. 18-cv-07229-YGR (TSH), 2020 WL 6581836, at *1 (N.D.

Cal. Nov. 10, 2020).
45 Id.


3:18-cv-00170-TMB, Brewer v. Brennan, et al.
Order on Motion to Compel Discovery
Page 9 of 12
         Case 3:18-cv-00170-TMB Document 61 Filed 08/02/21 Page 9 of 12
       Here, the Scheduling and Planning Order states that: “Fact discovery shall

be completed on or before January 26, 2021”; Expert witness discovery . . . shall

be completed by February 25, 2021”; and “all discovery should be [completed] no

later than February 25, 2021.” 46 The Parties do not dispute that Mr. Brewer did not

provide Defendant with notice of his present discovery request until after the close

of fact discovery and did not file his Motion to Compel with the Court until March 12,

2021. 47 Accordingly, Mr. Brewer’s Motion is untimely.

       Even though his request is untimely, the Court considers Mr. Brewer’s

Motion. Defendant represents to the Court that it notified Mr. Brewer that “all

discoverable materials in Defendant’s possession relating to this case, totaling 814

pages, had already been provided to [Mr. Brewer].” 48 Defendant then provided

Mr. Brewer with a copy of his deposition transcript. 49 Although Mr. Brewer

contends that Defendant is withholding discovery materials, Mr. Brewer confirms

Defendant’s account with attached email correspondence. 50 Further, Mr. Brewer

does not point to any specific materials that he is entitled to in this action that

Defendant has failed to produce. 51 Bare allegations that Defendant is obligated to


46 Dkt. 44 at 4–5
47 See Dkts. 50 at 2; 53 at 2–3; see also Dkt. 49. Although Mr. Brewer contends his
request was timely because he “made it known in previous[ly] filed documents” and at his
deposition that he required “all documents the USPS has” about him and his case, Dkt.
53 at 1, such statements are insufficient to have alerted Defendant to the present dispute.
48 Dkt. 50 at 2.
49 Id.
50 See Dkt. 49 at 6–8.
51 See id.; see also Dkt. 44 at 3–4 (noting in the Scheduling and Planning Order the Court

noted “[t]he subjects on which discovery may be needed” include: “a. Whether Defendant

3:18-cv-00170-TMB, Brewer v. Brennan, et al.
Order on Motion to Compel Discovery
Page 10 of 12
       Case 3:18-cv-00170-TMB Document 61 Filed 08/02/21 Page 10 of 12
turn over “everything” or “all paperwork, emails, notes, [or] correspondence” 52

about Mr. Brewer and has failed to do so will not suffice to show Defendant has

not complied with specific obligations for production under the Rules.

       Pro se complaints and filings are held to less stringent standards than formal

pleadings drafted by lawyers. 53 Nevertheless, pro se litigants remain obligated

conform their filings to Local and Federal Civil Rules of Procedure. 54 Even liberally

construing Mr. Brewer’s pro se Motion, Mr. Brewer has not carried his burden to

show Defendant failed to comply with its discovery obligations. 55 If it turns out that

Defendant has, in fact, failed to produce all discovery, Mr. Brewer may make

another motion.




discriminated against Plaintiff as a result of his disability. b. Whether Plaintiff is disabled
within the meaning of applicable laws. c. Whether Defendant has legitimate non-
discriminatory reasons for its actions. d. Whether Plaintiff’s claims are barred, in whole or
in part, because the alleged disclosure, if any, fell within exceptions to the Privacy Act.
e. Whether Plaintiff failed to exhaust his administrative remedies. f. Whether Plaintiff’s
claims are barred by the applicable limitations period. g. The amount of Plaintiff’s
damages, if any. h. Whether Defendant proximately caused Plaintiff’s damages”).
52 See Dkt. 49 at 2, 6.
53 See Byrd v. Phoenix Police Dep’t, 885 F.3d 639, 642–43 (9th Cir. 2018).
54 See Fed. R. Civ. P. 8; Fed. R. Civ. P. 11; see also King v. Atiyeh, 814 F.2d 565, 567

(9th Cir. 1987) (“Pro se litigants must follow the same rules of procedure that govern other
litigants.”), overruled on other grounds by Lacey v. Maricopa County, 693 F.3d 896, 925
(9th Cir. 2012); D. Alaska L. Civ. R. 1.1(a)(3) Scope and Purpose (“All parties, including
self-represented parties, must comply with these Local Rules and the Federal Rules of
Civil Procedure. References in these rules to “counsel” or “attorneys” also refer to self-
represented parties.”).
55 See La. Pac. Corp, 285 F.R.D. at 485; Soto, 162 F.R.D. at 610.


3:18-cv-00170-TMB, Brewer v. Brennan, et al.
Order on Motion to Compel Discovery
Page 11 of 12
       Case 3:18-cv-00170-TMB Document 61 Filed 08/02/21 Page 11 of 12
       Accordingly, Mr. Brewer’s Motion to Compel Discovery at Docket 49 is

DENIED.

       IT IS SO ORDERED.



       DATED at Anchorage, Alaska this 2nd day of August, 2021.

                                                /s/ Timothy M. Burgess
                                                Timothy M. Burgess
                                                United States District Judge




3:18-cv-00170-TMB, Brewer v. Brennan, et al.
Order on Motion to Compel Discovery
Page 12 of 12
       Case 3:18-cv-00170-TMB Document 61 Filed 08/02/21 Page 12 of 12
